El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
De acuerdo' con el artículo 192 del Código de Enjuiciamiento Civil cuando un demandante desiste de un caso y conviene en pag’ar las costas, no consiente en pagar los honorarios de ahogado, y si la corte le impone las costas sin excluir tales honorarios, o en otras palabras, si no limita las costas a las que se originen en la secretaría, tal demandante tiene derecho a apelar de la sentencia fijando las costas en esta forma ilimitada. Tal vez sería necesario que el demandante hiciera una moción solicitando la limitación de las costas. Vicente León v. Malavé, 39 D.P.R. 376. Se trata, sin embargo, de una moción para desestimar la apelación en vista de que la sentencia ha sido consentida y ahora estamos resolviendo meramente que el consentimiento no se extiende a la imposición general de costas, incluyendo honorarios de abogado, toda vez que ésa no fué la idea fundamental del artículo 192. Según indica el apelante, en la moción de desestimación no se sugiere que la apelación sea considerada frívola.
En el escrito de apelación se decía que se apelaba de la sentencia en tanto en cuanto imponía las costas. El artículo 296 del Código de Enjuiciamiento Civil provee:
“Una apelación se interpone entregando al secretario de la corte ■en que fué dictada o registrada la sentencia o providencia apelada, un escrito manifestando que se apela de ella, o de determinada parte de la misma, y presentando idéntica manifestación a la parte con-traria o a su abogado.”
De conformidad con ese artículo el apelante tiene derecho a apelar del pronunciamiento de costas.
Además, aparentemente el apelado sostiene que la apela-ción es demasiado tardía. Se presentó un memorándum de costas en la corte inferior. El apelante impugnó el memo-rándum por el fundamento de haber sido radicado prema-*288furamente, toda vez que el término para apelar no había expirado. Al hacerlo así a nada renunció. Por tanto, tene-mos que considerar si la apelación es demasiado tardía.
El apelante alega que la sentencia no le fné notificada. Los autos o la certificación del secretario elevada a esta cortero revela que el secretario haya archivado copia de la notificación a la parte vencida en juicio, según exige la sección 2 de la ley de marzo 9, 1911, Compilación, p. 902. A partir del archivo de tal notificación es que empieza a contarse eltérmino para apelar. Véase la opinión concurrente en el case de Cruz v. Jiménez, 32 D.P.R. 833, 840.

Debe declararse sin lugar la moción de desestimación.